Citation Nr: 1544193	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-15 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability (claimed as joint pain due to an undiagnosed illness).  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel











INTRODUCTION

The Veteran had active military service from November 1986 to February 1992, including service in Southwest Asia.  He received the Combat Infantryman Badge, among other decorations, for this service.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This claim was previously before the Board in April 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical examination and an opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

The evidence of record does not demonstrate that the currently diagnosed left knee disability is the result of disease or injury incurred in or aggravated by the Veteran's active military service.  


CONCLUSION OF LAW


The criteria for a grant of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted entitlement to service connection for a left knee disability.  Specifically, he states that his complaints of a left knee pain in service are related to his currently diagnosed left knee disability.  In the alternative, the Veteran contends that his left knee disability is due to an undiagnosed illness caused by his service in Southeast Asia.  After a careful review of the evidence of record, the Board finds that service connection for a left knee disability is not warranted. 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (a) an undiagnosed illness; or (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; or (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c). 

 "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Veteran has asserted that his left knee should be service connected under § 3.317(b); however, the Veteran currently has a diagnosis of a degenerative joint disease, that was confirmed at his January 2014 VA examination.  As such, the provisions of § 3.317(b) do not apply.  

Since the Veteran has a current diagnosis of degenerative joint disease of the left knee, the remaining questions to be answered in order to grant service connection is whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury. 

A review of the Veteran's service treatment records reveal complaints, in June 1989, of left knee pain, which had persisted for two and half weeks.  The Veteran reported pain and tightness after running.  On examination, the Veteran had full range of motion, but tenderness and a small amount of deformity were observed.  Another June 1989 record noted pain in the left knee and concluded with the assessment of muscle strain left knee.  An undated record noted complaint of left knee injury one month ago and indicated he was given profile for two weeks.  The Veteran indicated the knee gave with running but only after activity.  He also reported a positive tight feeling with outward pushing sensation to the lateral left knee.  The assessment was muscle strain left knee.   The Veteran, in August 1989, complained of pain in the left knee that had persisted for three and half months.  On examination, swelling and deformity were not observed, but tenderness was found.  

Due to the fact that the Veteran had complaints of knee pain in service, the Veteran was afforded several VA examinations for his left knee.  Specifically, in May 2010, January 2014 and July 2015.  The May 2010 VA examination concluded the knees were normal with no evidence of any type of inflammatory disease symptomatically or mechanically and therefore the knees were not caused by or a result of service.  

The Veteran was afforded another examination in January 2014.  The examiner diagnosed left knee degenerative joint disease, status post ACL repair.  The examiner concluded the knee complaints were less likely as not due to a chronic undiagnosed illness as x-rays showed radiological findings consistent with disease with a clear etiology.  The examiner further explained degenerative joint disease is associated to aging, trauma and genetic predisposition.  The examiner further found the knees were not related to the claimed injury in service as it seemed related to current work and to trauma and not related to service. 

As noted in the Board's April 2015 remand, however, the January 2014 VA examiner reported the Veteran had no knee injury in service and no history of trauma to the knees in service.  Accordingly, the Board remanded the claim for an opinion to specifically consider the complaints of left knee pain noted in the service treatment records.  

The Veteran underwent a VA examination in July 2015.  The examiner was specifically asked to comment on whether the Veteran's in-service complaints of left knee pain are related to his currently diagnosed left knee disability.  The Veteran was examined in person, his service treatment records, and post service treatment records were reviewed.  During this examination, the Veteran told the examiner that the only knee injury he has ever had was in 2003 to 2004 at the Glynco Federal Law Enforcement Training Center.  He explained that this injury involved the outer ligament and the inner ligament.  Surgical repair was accomplished; however, he states that he has a catching sensation with aching at present.  At the end of the examination, the examiner opined that the Veteran's current left knee disability was not related to any incident or injury in service.  The examiner states that based on the Veteran's stated history, his knee condition is work-related, and the Veteran denied previous military related ongoing condition in his historical account.  

The examiner explained that entrance examination was negative and there was no separation examination as the Veteran waived this examination in December 1991.  The examiner also explained that service treatment records show that the Veteran was seen for a left lateral distal thigh muscle strain, non-acutely, in mid-1989 requiring no referral and resolved with no recurrence for the remainder of service, following short term conservative management.  The examiner noted that this condition is not related to the Veteran's present left knee disability-even though it is the same extremity, but with altogether different anatomic structures.  The examiner indicated that the physical examinations in January 2014 and again in July 2015 confirmed this and it was further confirmed by the Veteran's in-person acknowledgement of it.  Lastly, the examiner noted that there was no evidence of chronic or on-going medical conditions associated with and/or aggravated by the Veteran's military service.  

Currently, the only evidence linking the Veteran's left knee disability to his service are his own statements.  The Board acknowledges that the Veteran sincerely believes that his complaints of left knee pain in service are etiologically linked to his current left knee disability.  However, the Board has determined that he is not competent to provide lay testimony as to the etiology of his disability.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, in this case, the Veteran is not competent to render an opinion as to the cause or etiology of his knee disability.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore, the Veteran's own opinion as to the etiology of his condition is not competent evidence.  Id (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

The Veteran's numerous writings make clear that he believes his complaints of pain while running in-service caused him to undergo left knee surgery in March 2003 for joint effusion and multifocal bone contusions; complete anterior cruciate ligament tear, medial meniscocapsular tear and medial collateral ligament tear.  However, the evidence of record shows that the Veteran's surgery was necessary due to an at work injury.  The Board finds it significant that treatment records in 2003 reflect the Veteran reported only an injury in March 2003 and did not mention longstanding pain from service or any injuries during service.  The May 2008 letter from J.M.D., M.D. noted the Veteran reached maximum medical improvement in April 2003 for the left knee ACL bucket handle tear of the medial meniscus and subsequent surgery with symptoms that began March 2003.  Such statements made in the course of seeking medical care contradict the Veteran's current statements made in the course of seeking benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

An in-service injury alone does not mandate service connection; rather, the injury must cause a chronic disability.  Here, the post-service medical records do not show that the Veteran has ever been diagnosed with a chronic left knee disability related to his inservice complaints.  In sum, the weight of the evidence does not reflect a diagnosis within one year of service separation, chronicity since service as the 2015 examiner explained the symptoms in service resolved without recurrence, or a nexus to service but rather reflects that there were intercurrent causes to explain post-service manifestations of the chronic disease.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left knee disability.  Service connection of a left knee disability is denied and the benefit of the doubt rule does not apply.  38 C.F.R. § 5107(b).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through a notice letter dated October 2009 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014).  
The Veteran was provided VA examinations in May 2010, January 2014 and July 2015, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an August 2015 supplemental statement of the case.  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a left knee disability is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


